Title: To Benjamin Franklin from Benjamin Vaughan, 31 January 1783
From: Vaughan, Benjamin
To: Franklin, Benjamin


My Dearest Sir,
Paris, January 31, 1783.
When I had read over your sheets of minutes of the principal incidents of your life, recovered for you by your Quaker acquaintance; I told you I would send you a letter expressing my reasons why I thought it would be useful to complete and publish it as he desired. Various concerns have for some time past prevented this letter being written, and I do not know whether it was worth any expectation: happening to be at leisure however at present, I shall by writing at least interest and instruct myself; but as the terms I am inclined to use may tend to offend a person of your manners, I shall only tell you how I would address any other person, who was as good and as great as yourself, but less diffident. I would say to him, Sir, I solicit the history of your life from the following motives.
Your history is so remarkable, that if you do not give it, somebody else will certainly give it; and perhaps so as nearly to do as much harm, as your own management of the thing might do good.
It will moreover present a table of the internal circumstances of your country, which will very much tend to invite to it settlers of virtuous and manly minds. And considering the eagerness with which such information is sought by them, and the extent of your reputation, I do not know of a more efficacious advertisement than your Biography would give.
All that has happened to you is also connected with the detail of the manners and situation of a rising people; and in this respect I do not think that the writings of Cæsar and Tacitus can be more interesting to a true judge of human nature and society.

But these, Sir, are small reasons in my opinion, compared with the chance which your life will give for the forming of future great men; and in conjunction with your Art of Virtue, (which you design to publish) of improving the features of private character, and consequently of aiding all happiness both public and domestic.
The two works I allude to, Sir, will in particular give a noble rule and example of self-education. School and other education constantly proceed upon false principles, and shew a clumsy apparatus pointed at a false mark; but your apparatus is simple, and the mark a true one; and while parents and young persons are left destitute of other just means of estimating and becoming prepared for a reasonable course in life, your discovery that the thing is in many a man’s private power, will be invaluable!
Influence upon the private character late in life, is not only an influence late in life, but a weak influence. It is in youth that we plant our chief habits and prejudices; it is in youth that we take our party as to profession, pursuits, and matrimony. In youth therefore the turn is given; in youth the education even of the next generation is given; in youth the private and public character is determined; and the term of life extending but from youth to age, life ought to begin well from youth; and more especially before we take our party as to our principal objects.
But your Biography will not merely teach self-education, but the education of a wise man; and the wisest man will receive lights and improve his progress, by seeing detailed the conduct of another wise man. And why are weaker men to be deprived of such helps, when we see our race has been blundering on in the dark, almost without a guide in this particular, from the farthest trace of time. Shew then, Sir, how much is to be done, both to sons and fathers; and invite all wise men to become like yourself; and other men to become wise.
When we see how cruel statesmen and warriors can be to the humble race, and how absurd distinguished men can be to their acquaintance, it will be instructive to observe the instances multiply of pacific acquiescing manners; and to find how compatible it is to be great and domestic; enviable and yet good-humoured.
The little private incidents which you will also have to relate, will have considerable use, as we want above all things, rules of prudence in ordinary affairs; and it will be curious to see how you have acted in these. It will be so far a sort of key to life, and explain many things that all men ought to have once explained to them, to give them a chance of becoming wise by foresight.
The nearest thing to having experience of one’s own, is to have other people’s affairs brought before us in a shape that is interesting; this is sure to happen from your pen. Your affairs and management will have an air of simplicity or importance that will not fail to strike; and I am convinced you have conducted them with as much originality as if you had been conducting discussions in politics or philosophy; and what more worthy of experiments and system, (its importance and its errors considered) than human life!
Some men have been virtuous blindly, others have speculated fantastically, and others have been shrewd to bad purposes; but you, Sir, I am sure, will give under your hand, nothing but what is at the same moment, wise, practical, and good.
Your account of yourself (for I suppose the parallel I am drawing for Dr. Franklin, will hold not only in point of character but of private history), will shew that you are ashamed of no origin; a thing the more important, as you prove how little necessary all origin is to happiness, virtue, or greatness.
As no end likewise happens without a means, so we shall find, Sir, that even you yourself framed a plan by which you became considerable; but at the same time we may see that though the event is flattering, the means are as simple as wisdom could make them; that is depending upon nature, virtue, thought, and habit.
Another thing demonstrated will be the propriety of every man’s waiting for his time for appearing upon the stage of the world. Our sensations being very much fixed to the moment, we are apt to forget that more moments are to follow the first, and consequently that man should arrange his conduct so as to suit the whole of a life. Your attribution appears to have been applied to your life, and the passing moments of it have been enlivened with content and enjoyment, instead of being tormented with foolish impatience or regrets. Such a conduct is easy for those who make virtue and themselves their standard, and who try to keep themselves in countenance by examples of other truly great men, of whom patience is so often the characteristic.
Your Quaker correspondent, Sir, (for here again I will suppose the subject of my letter resembling Dr. Franklin,) praised your frugality, diligence, and temperance, which he considered as a pattern for all youth: but it is singular that he should have forgotten your modesty, and your disinterestedness, without which you never could have waited for your advancement, or found your situation in the mean time comfortable; which is a strong lesson to shew the poverty of glory, and the importance of regulating our minds.
If this correspondent had known the nature of your reputation as well as I do, he would have said; your former writings and measures would secure attention to your Biography, and Art of Virtue; and your Biography and Art of Virtue, in return, would secure attention to them. This is an advantage attendant upon a various character, and which brings all that belongs to it into greater play; and it is the more useful, as perhaps more persons are at a loss for the means of improving their minds and characters, than they are for the time or the inclination to do it.
But there is one concluding reflection, Sir, that will shew the use of your life as a mere piece of biography. This style of writing seems a little gone out of vogue, and yet it is a very useful one; and your specimen of it may be particularly serviceable, as it will make a subject of comparison with the lives of various public cut-throats and intriguers, and with absurd monastic self-tormentors, or vain literary triflers. If it encourages more writings of the same kind with your own, and induces more men to spend lives fit to be written; it will be worth all Plutarch’s Lives put together.

But being tired of figuring to myself a character of which every feature suits only one man in the world, without giving him the praise of it; I shall end my letter, my dear Dr. Franklin, with a personal application to your proper self.
I am earnestly desirous then, my dear Sir, that you should let the world into the traits of your genuine character, as civil broils may otherwise tend to disguise or traduce it. Considering your great age, the caution of your character, and your peculiar style of thinking, it is not likely that any one besides yourself can be sufficiently master of the facts of your life, or the intentions of your mind.
Besides all this, the immense revolution of the present period, will necessarily turn our attention towards the author of it; and when virtuous principles have been pretended in it, it will be highly important to shew that such have really influenced; and, as your own character will be the principal one to receive a scrutiny, it is proper (even for its effects upon your vast and rising country, as well as upon England and upon Europe), that it should stand respectable and eternal. For the furtherance of human happiness, I have always maintained that it is necessary to prove that man is not even at present a vicious and detestable animal; and still more to prove that good management may greatly amend him; and it is for much the same reason, that I am anxious to see the opinion established, that there are fair characters existing among the individuals of the race; for the moment that all men, without exception, shall be conceived abandoned, good people will cease efforts deemed to be hopeless, and perhaps think of taking their share in the scramble of life, or at least of making it comfortable principally for themselves.
Take then, my dear Sir, this work most speedily into hand: shew yourself good as you are good, temperate as you are temperate; and above all things, prove yourself as one who from your infancy have loved justice, liberty, and concord, in a way that has made it natural and consistent for you to have acted, as we have seen you act in the last seventeen years of your life. Let Englishmen be made not only to respect, but even to love you. When they think well of individuals in your native country, they will go nearer to thinking well of your country; and when your countrymen see themselves well thought of by Englishmen, they will go nearer to thinking well of England. Extend your views even further; do not stop at those who speak the English tongue, but after having settled so many points in nature and politics, think of bettering the whole race of men.
As I have not read any part of the life in question, but know only the character that lived it, I write somewhat at hazard. I am sure however, that the life, and the treatise I allude to (on the Art of Virtue), will necessarily fulfil the chief of my expectations; and still more so if you take up the measure of suiting these performances to the several views above stated. Should they even prove unsuccessful in all that a sanguine admirer of yours hopes from them, you will at least have framed pieces to interest the human mind; and whoever gives a feeling of pleasure that is innocent to man, has added so much to the fair side of a life otherwise too much darkened by anxiety, and too much injured by pain.
In the hope therefore that you will listen to the prayer addressed to you in this letter, I beg to subscribe myself, my dearest Sir, &c. &c.
Signed Benj. Vaughan.
